Citation Nr: 0518270	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  97-20 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to December 
1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, dated in November 1996, that denied the veteran's 
request to reopen the previously denied claim of entitlement 
to service connection for multiple sclerosis.

In May 2000, the Board of Veterans' Appeals (Board) granted 
the veteran's appeal of the November 1996 rating decision, 
reopening the veteran's claim for service connection and 
remanding the issue of service connection for multiple 
sclerosis.  Review of the actions performed by the RO reveals 
that the mandate of that remand has been fulfilled.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The preponderance of the evidence shows the veteran is 
not currently diagnosed with multiple sclerosis.


CONCLUSION OF LAW

Multiple sclerosis was not incurred or aggravated in active 
service.  38 U.S.C.A. §§1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In an October 2003 letter, and follow-up letters in December 
2003, January 2004 and February 2004  the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete her claim, and of what part of that 
evidence was to be provided by her and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
contained language in effect advising the veteran to submit 
or identify any evidence that she believed would help the RO 
decide her claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the VCAA notice was 
provided to the veteran long after the initial adjudication 
of her claim in November 1996.  The U.S. Court of Appeals for 
Veterans Claims (Court) has expressed the view that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 18 Vet. App. at 420-
421.  In this case, however, it is obvious that the RO could 
not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place four years 
prior to the enactment of the VCAA and the promulgation of 
its implementing regulations.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given before 
the RO transferred the appeal to the Board for appellate 
consideration.  The content of the notice fully complied with 
the requirements of 38 U. S.C. §5103(a) and 38 C.F.R. 
§3.159(b).  The appellant has been provided with every 
opportunity to submit all evidence and argument in support of 
his claim, and to respond to the VCAA notice.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9Vet. App. 553 (1996).  
Here, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the May and November 2004 Supplemental 
Statements of the Case, the RO indicated that it had again 
reviewed the veteran's claims folders in their entirety.  
Thus, the Board finds that the veteran received the same 
benefit of the RO's full consideration of the all the 
evidence of record, as she would have received had she 
received the VCAA notice prior to initial adjudication.  
Moreover, the Board notes that the effective date of any 
award based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2003) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the veteran and that he has not been 
prejudiced by any post-initial adjudication notification.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  As noted above, consistent with this duty, the Board 
remanded the matter in May 2000 to obtain additional records 
as well as VA examination reports.  The RO has complied with 
the Board's remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).  In addition prior to this Remand, 
the Board also sought a VHA medical opinion regarding the 
complex issues in the veteran's claim.  It is also noted that 
the veteran's service department medical records are on file, 
as are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination reports recently obtained by the RO.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  For all the foregoing reasons, the Board concludes 
that VA's duties to assist the veteran have also been 
fulfilled.

Service Connection

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Multiple sclerosis is presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within seven 
years of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2004); see 
38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) 
(2004).

The Board notes that the minimum rating for multiple 
sclerosis pursuant to the rating schedule is 30 percent.  See 
38 C.F.R. § 4.124a Diagnostic Code (DC) 8018 (2004).  Thus 
positive identification of manifestations of multiple 
sclerosis within seven years of the date of separation from 
service, in this case December 1971, would serve to establish 
service connection on a presumptive basis for multiple 
sclerosis.

Factual Background

Review of the veteran's service medical records does not show 
complaint, treatment, or diagnosis of multiple sclerosis.  

Review of the veteran's post service medical records reveal a 
multitude of notations of multiple sclerosis as a diagnosis 
during the treatment of neurological symptomatology, her 
seizure disorder, as well as more generally for unrelated 
acute and chronic medical conditions.  Because the basis of 
the current decision is the lack of a current diagnosis of 
multiple sclerosis, the Board will not itemize the complete 
medical history of the veteran.  The evidence, spanning 
several claims folders, shows initial treatment by Dr. LJ and 
Dr. IS for neurological problems beginning in September 1975.  
The veteran has undergone many years of treatment by private 
and VA physicians and neurologists.  Based upon the most 
recent and thorough diagnostic testing and evaluation 
performed by VA in January 2001 and June 2003, as well as 
private medical opinions, these diagnoses appear to have been 
based upon history provided by the veteran, or were based 
upon symptomatology that was "consistent" with a diagnosis 
of multiple sclerosis but was never found to be supported by 
diagnostic testing.

There are several private medical opinions that have been 
submitted to the Board in support of the veteran's claim.

On October 5, 1994, Dr IS noted in his treatment record that 
he had not seen the veteran since August 1985.  He noted that 
she had intermittent follow-up the VA in Tucson where it 
seemed a lot of testing had been done and multiple sclerosis 
was strongly suspected.  He noted that the veteran had normal 
evoked potential testing which he had reviewed and a normal 
MRI in 1987.  He noted that he could find no stigmata of 
multiple sclerosis.  He noted the multiple diagnoses the 
veteran was then carrying, including epilepsy, thalamic 
syndrome, mitrovalve prolapse with supraventricular 
tachycardia, angina, lupus, osteoporosis, arthritis of the 
spine, multiple sclerosis, right sided hemiparesis and 
hypoglycemia.

He noted that the veteran's neurological examination was 
somewhat bizarre.  There did appear to be some degree of 
right sided hemiparesis which the veteran had when she was 
originally seen in 1975.  She also had rather bizarre turning 
of the ankle which did not appear to be entirely spastic but 
she definitely had some spasticity in the right side of the 
body.  She was barely able to walk and even with crutches it 
was extremely laborious.  She appeared unable to keep her 
balance but her finger/nose and heel/shin testing was 
essentially normal.  The examination of the cranial nerves 
showed no abnormalities.  There was no other neurologic 
abnormality noted.  Her deep tendon reflexes were active but 
not abnormal.

He noted in conclusion that he would like to sort out all of 
the veteran's problems, but primarily the neurological 
problems first of all.  He noted that he advised the veteran 
and her husband that certainly multiple sclerosis would be an 
attractive diagnosis that would explain a lot of her symptoms 
going back at least 20 years.  He noted that the problem with 
the diagnosis was that there was simply not a sufficient 
amount of documented evidence that would convince him that 
this was indeed what she had.

The letter that was sent to VA on October 7, 1994, by Dr. IS 
was worded more strongly in support of the veteran.  He noted 
that he had been treating the veteran since September 1975 
for multiple neurological problems.  At that time, he noted 
she developed symptoms of neurological abnormalities 
associated with seizures.  At that time, he noted that no 
specific diagnosis was established.  He noted that she had 
evidence of brain stem dysfunction as well as seizure 
disorder that could be traced back for several weeks, while 
the seizures had begun around the age of 15 in the late 
1960's.  He noted that after the veteran moved to Nevada a VA 
doctor at the Tucson VAMC had diagnosed her neurologic 
problem as multiple sclerosis.  He noted that there was no 
doubt that the condition had originated in 1975 or earlier.  
He opined that the symptoms of brain stem dysfunction that 
she showed in 1975 would be fully compatible with the 
diagnosis of multiple sclerosis.

In July 1996, Dr. IS submitted another statement noting that 
the veteran had been intermittently under his care for 20 
years.  He noted she suffered from a progressive neurologic 
disease that had been diagnosed by several neurologists as 
representing multiple sclerosis, having started prior to 
1975.  He noted his agreement with that assessment.

In June 1997, the veteran's treating physician, Dr. RS, 
submitted a statement that she was being treated for a 
neurological condition that appeared to be consistent with 
multiple sclerosis.  He noted that Dr. EP had seen her in 
January 1997 and found that the veteran had a very long 
extensive history of multiple neurological diagnoses 
including seizure disorder and presumed multiple sclerosis.

In April 2000, the veteran's claims folder was reviewed at 
the Board's request by a neurologist.  He noted that from his 
review of the record, the veteran did indeed suffer from a 
neurological disorder, but it was unclear whether the 
disorder was multiple sclerosis and also unclear when the 
disorder began.  He noted that it was disturbing that several 
of the examiners of the veteran had concluded that many of 
the veteran's apparent neurological difficulties were, in 
fact, not genuine.  He reviewed the evidentiary record and 
noted that it was possible that the veteran had multiple 
sclerosis despite the lack of any positive evidence for the 
diagnosis in the medical record.  He noted that the veteran 
should be re-evaluated and undergo a thorough neurological 
examination, a lumbar puncture with testing for IgG index and 
measurement of oligoclonal bands, MRI scanning of her head 
and spinal cord, and repeat multi-modality evoked potential 
testing.  He noted that if all the tests were normal, and, in 
particular, if her examination remained elaborated, he would 
not accept the diagnosis of multiple sclerosis.

As noted, the Board therefore remanded the veteran's claim 
for further testing.

In January 2001, the veteran underwent a VA neurology 
examination specifically to answer the question of whether or 
not she had multiple sclerosis.  The veteran reported that 
she had had the diagnosis for years.  He reviewed the 
veteran's early treatment records, including a January 1976 
treatment note where Dr. IS noted that the veteran had a 
right sided hemiparesis and left sided facial weakness.  He 
was noted to have thought perhaps she had a brainstem 
dysfunction because of the crossed findings, but did not 
mention multiple sclerosis.  MRI scans done after that time 
were reported as normal.  In May 1985 there had been an area 
of low signal in the left thalamus, but on repeat testing of 
the brain MRI in 1987, this was not seen and hence thought to 
be an artifact.  The examiner noted that there had never been 
reports of any high signal intensity changes in the white 
matter that would be compatible with multiple sclerosis.  

The examiner reviewed her current symptomatology and 
performed a physical evaluation.  The veteran had another MRI 
scan in January 2001 which showed mild volume loss, but was 
otherwise normal.  A lumbar puncture was also completed in 
January 2001, which was described as normal.

The examiner noted that in his opinion the veteran had a 
seizure disorder that dated back to childhood and could be 
posttraumatic or idiopathic.  This was well-controlled on 
medication and was not significantly impacting her life.

He noted that while the demyelinating profile had not yet 
returned from the lumbar puncture, he did not believe the 
veteran had multiple sclerosis.  He noted that a thirty year 
history of multiple sclerosis was not consistent with a 
totally normal brain and a cervical and thoracic spine that 
did not show any signs of white matter changes that would be 
associated with the disease.

He noted that while it was possible to have multiple 
sclerosis without MRI findings, after thirty years of 
symptoms waxing and waning he would expect to find some 
evidence of abnormalities on an MRI.  The protein in her 
cerebrospinal fluid was also normal which also argued against 
multiple sclerosis.  Her reported symptomatology was also not 
terribly consistent with multiple sclerosis, as the majority 
of her symptoms came and went of the span of minutes.

He noted that neurological examination was not pointing to 
any upper motor neuron lesions at all.  She had various 
findings on examination, but he opined that they were 
embellishment.  At most, there was a mild right sided 
weakness, but that was difficult to test because of the 
veteran's lack of effort.  He noted that there was give-way 
weakness and this could hide a bit of weakness.  He noted 
that she did not have significant hyper-reflexia or up going 
toes.  She did not have an afferent pupillary defect nor did 
she have any cerebellar findings.  Her speech was clear and 
there was no sign of abnormal eye movements.  He noted that 
all of these white matter tracts would be expected to have 
been involved at one time or another and to have lesser 
residual signs.  He concluded that at the time of the 
examination he found absolutely nothing to substantiate the 
idea that she had multiple sclerosis.

The examiner noted in an addendum that the cerebrospinal 
fluid results were reviewed and were normal, with the 
exception of four oligoclonal bands.  He noted that this was 
a non-specific finding and was not diagnostic of any 
particular neurological disorder.  He again concluded that 
based on her clinical history and neurological examination 
the veteran did not have multiple sclerosis.

In a September 2002 consultation note, Dr. LJ, after a recent 
hospitalization following a fall, noted that he did not have 
a clear identity of the cause of her problems.  He noted 
multiple diagnoses of multiple sclerosis, but noted that at 
other times examiners had felt that she did not have multiple 
sclerosis.  He noted that at this point in time, some of her 
presentation of related symptoms and signs would suggest 
perhaps the possibility of some conversion hysteria, but one 
also had to determine whether there was some exacerbation of 
multiple sclerosis or whether in fact she did have multiple 
sclerosis.  He noted the determinations were beyond his 
capability and he was going to arrange a consultation with 
her neurologist.

This consultation, with Dr. JP, a private neurologist, 
included a complete history and examination.  She concluded 
that the diagnosis of multiple sclerosis had not been 
adequately substantiated within the available records.  Dr. 
JP noted that Dr. IS had treated the veteran with steroids in 
1994 with some success under the belief that she had multiple 
sclerosis.  She noted however that based on the veteran's 
report of symptoms occurring intermittently over minutes and 
described as episodes of increased tone in her right arm and 
leg that produced falling with improvement over minutes to 
hours, this would not be consistent with the diagnosis of 
multiple sclerosis.

The veteran underwent another complete examination at VA in 
June 2003 to determine whether she has multiple sclerosis.  
This resulted in a report dated in September 2003.  The 
examiner noted that objective testing was administered in an 
attempt evaluate the presence of multiple sclerosis.  An MRI 
was avoided at the veteran's request due to a previous 
experience of cardiac arrhythmia.  The Board notes the 
records of that previous MRI at a private medical facility 
are of record in the veteran's claims folder.

During the veteran's two day hospital admission, she received 
a spinal tap that found no oligoclonal bands, an IgG 
synthesis rate of 0.6 (low value), and an IgG index of 0.59 
(low value).  She underwent multi-motile evoked potentials 
that showed no abnormalities on visual evoked response, 
median nerve somatosensory evoked response, and brain stem 
auditory evoked response.  Since all of these laboratory 
findings were entirely within normal limits, the neurology 
examiner concluded that there was no objective evidence for 
multiple sclerosis.

In a January 2004 treatment note, Dr. XYY, the veteran's 
private neurologist, reviewed her treatment and history 
including Dr. JP and Dr. EP's opinions.  After performing her 
own neurological examination, she concluded that the 
veteran's neurological deficits were not consistent with 
multiple sclerosis.  In a follow up May 2004 treatment note, 
Dr. XYY again reviewed the veteran's treatment history.  She 
noted that the veteran had multiple somatic complaints with 
spells of transient neurological symptoms resulting in 
extensive workup by multiple neurologists in the past without 
consistent diagnosis of multiple sclerosis.  She noted Dr. 
IS' opinion that there simply was not a sufficient amount of 
documented evidence that would convince him that is what the 
veteran has.  Dr. XYY also concluded that she did not see 
enough evidence for a diagnosis of multiple sclerosis.

Analysis

Review of the evidence of record reveals that the veteran had 
a seizure disorder which pre-existed service, and for which 
service connection has been denied.  The issue of entitlement 
to service connection for this seizure disorder is not before 
the Board.  

The evidence clearly shows that subsequent to service, the 
veteran began experiencing a range of neurological 
difficulties that have been variably diagnosed.  The Board 
finds that a preponderance of the evidence shows the veteran 
does not now, and did not within seven years of service, have 
multiple sclerosis.  Congress specifically limits entitlement 
for service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, service 
connection is not warranted in the absence of proof of a 
present diagnosis of multiple sclerosis.

The Board bases this finding upon the extensive testing 
performed in 2001 and 2003 that was interpreted by the 
examiners as not supportive of a diagnosis of multiple 
sclerosis.  This was also supported by the private 
evaluations of Dr.s XYY and JP.  The Board's review of the 
record fails to show any diagnosis, private or VA, which is 
clearly supported by either testing or examination.  The 
strongly supportive statements submitted by the veteran's 
treating physician, Dr. IS, are clearly not supported by his 
own treatment notes.

Finally, the Board observes that the veteran herself asserts 
that her current neurological disorder is multiple sclerosis 
and dates to within seven years of service.  Additionally, 
the veteran has submitted several lay statements from family 
members and friends attesting to the debilitating nature of 
her neurological symptomatology and seizure disorder.  As lay 
people, they are all competent to relate and describe visible 
signs and symptoms.  However, to the extent that these 
neurological symptoms may have multiple causes, a 
determination as to the etiology in this case requires 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, these lay opinions are not competent evidence 
required to establish service connection.  See 38 C.F.R. 
§ 3.159(a)(1) (2004)

In sum, the preponderance of the evidence is against the 
claim for service connection for multiple sclerosis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

The claim of service connection for multiple sclerosis is 
denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


